Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/424,014 filed 07/19/2021.  Claims 1, 2, 4-6 and 13-25 are pending and have been examined.
The information disclosure statement (IDS) submitted on 07/20/2021 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 13, 14, 19, 20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2017/0214948), herein Liang, in view of Inzerillo (US 2019/0028746).
Consider claim 1, Liang clearly teaches a method of controlling video playing based on a video source selection, comprising: 
determining a video to be played; (HTML <video> tag, [0042])

determining a video source format of the video based on the browser, wherein the determining a video source format of the video based on the browser further comprises determining the video source format among a plurality of video source formats based on information indicative of a support degree of the browser supporting each of the plurality of video source formats; (The supporting capacity for the browser for various video formats are ranked and a video source is selected based on the rankings, [0004], [0047]-[0049], [0052].)

obtaining the video in the determined video source format; and playing the video by the player. (video.mp4 is best supported by the browser and is played by the media player, [0147]-[0149].)

However, Liang does not explicitly teach a browser initializing a player by a browser among a plurality of browsers.

In an analogous art, Inzerillo, which discloses a system for video distribution, clearly teaches a browser initializing a player by a browser among a plurality of browsers. (Web browser 420 starts media player 430 on a plurality of devices 150, [0026], [0039].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Liang by a browser initializing a player by a browser among a plurality of browsers, as taught by Inzerillo, to achieve the predictable result of displaying video content in a webpage.

Consider claim 4, Liang combined with Inzerillo clearly teaches a learning library stores the information indicative of the support degree of the browser supporting each of the plurality of video source formats, and wherein the determining a video source format of the video based on the browser further comprises determining the video source format among the plurality of video source formats based on the information stored in the learning library. (Fig. 6: Weighted value setting means 500 sets weighted values for each video source then content data source selecting means 600 selects the source based on the weighting, [0107]-[0116] Liang.)

Consider claim 5, Liang combined with Inzerillo clearly teaches further comprising: in response to determining that there is a same support degree for each of the plurality of video source formats, selecting the video source format based on a predetermined priority order of the plurality of video source formats. (The video source referred to by the first <source> tag is the default video format, [0005], [0144]-[0147] Liang.)

Consider claim 6, Liang combined with Inzerillo clearly teaches in response to determining that an error occurs in the player, selecting another video source format among the plurality of video source formats based on a predetermined priority order of the plurality of video source formats. (Fig. 5: If an error occurs during playback the next highest ranked video source will be selected for playback, [0091]-[0103], [0149], [0150] Liang.)

Consider claim 13, Liang clearly teaches a non-transitory computer-readable storage medium, storing computer programs, when the computer programs are executed by a processor, the computer programs cause the processor to perform operations (claim 14) comprising: 

determining a video to be played; (HTML <video> tag, [0042])

determining a video source format of the video based on the browser, wherein the determining a video source format of the video based on the browser further comprises determining the video source format among a plurality of video source formats based on information indicative of a support degree of the browser supporting each of the plurality of video source formats; (The supporting capacity for the browser for various video formats are ranked and a video source is selected based on the rankings, [0004], [0047]-[0049], [0052].)

obtaining the video in the determined video source format; and playing the video by the player. (video.mp4 is best supported by the browser and is played by the media player, [0147]-[0149].)

However, Liang does not explicitly teach a browser initializing a player by a browser among a plurality of browsers.

In an analogous art, Inzerillo, which discloses a system for video distribution, clearly teaches a browser initializing a player by a browser among a plurality of browsers. (Web browser 420 starts media player 430 on a plurality of devices 150, [0026], [0039].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Liang by a browser initializing a player by a browser among a plurality of browsers, as taught by Inzerillo, to achieve the predictable result of displaying video content in a webpage.
Consider claim 14, Liang clearly teaches a device of controlling video playing based on a video source selection, which includes a processor and a memory, wherein the memory stores computer programs, when the computer programs are executed by the processor, the computer programs cause the processor to perform operations (claim 14) comprising: 

determining a video to be played; (HTML <video> tag, [0042])

determining a video source format of the video based on the browser, wherein the determining a video source format of the video based on the browser further comprises determining the video source format among a plurality of video source formats based on information indicative of a support degree of the browser supporting each of the plurality of video source formats; (The supporting capacity for the browser for various video formats are ranked and a video source is selected based on the rankings, [0004], [0047]-[0049], [0052].)

obtaining the video in the determined video source format; and playing the video by the player. (video.mp4 is best supported by the browser and is played by the media player, [0147]-[0149].)

Consider claim 19, Liang combined with Inzerillo clearly teaches in response to determining that there is a same support degree for each of the plurality of video source formats, selecting the video source format based on a predetermined priority order of the plurality of video source formats. (The video source referred to by the first <source> tag is the default video format, [0005], [0144]-[0147] Liang.)

Consider claim 20, Liang combined with Inzerillo clearly teaches in response to determining that an error occurs in the player, selecting another video source format among the plurality of video source formats based on a predetermined priority order of the plurality of video source formats. (Fig. 5: If an error occurs during playback the next highest ranked video source will be selected for playback, [0091]-[0103], [0149], [0150] Liang.)

Consider claim 24, Liang combined with Inzerillo clearly teaches in response to determining that there is a same support degree for each of the plurality of video source formats, selecting the video source format based on a predetermined priority order of the plurality of video source formats. (The video source referred to by the first <source> tag is the default video format, [0005], [0144]-[0147] Liang.)

Consider claim 25, Liang combined with Inzerillo clearly teaches in response to determining that an error occurs in the player, selecting another video source format among the plurality of video source formats based on a predetermined priority order of the plurality of video source formats.  (Fig. 5: If an error occurs during playback the next highest ranked video source will be selected for playback, [0091]-[0103], [0149], [0150] Liang.)

Claims 2, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2017/0214948) in view of Inzerillo (US 2019/0028746) in view of Good (US 2017/0149861).
Consider claim 2, Liang combined with Inzerillo clearly teaches the plurality of video source formats comprise an MPEG-4 (mp4) format. (Tables 1 and 2, [0147])

However, Liang combined with Inzerillo does not explicitly teach the plurality of video source formats comprise a Dynamic Adaptive Streaming over HTTP (DASH) format, a Flash Video (flv) format.

In an analogous art, Good, which discloses a system for video distribution, clearly teaches the plurality of video source formats comprise a Dynamic Adaptive Streaming over HTTP (DASH) format, a Flash Video (flv) format. ([0022])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Liang combined with Inzerillo by the plurality of video source formats comprise a Dynamic Adaptive Streaming over HTTP (DASH) format, a Flash Video (flv) format, as taught by Good, for the benefit of ensuring the system is compatible with well-known popular video formats.
	
Consider claim 18, Liang combined with Inzerillo and Good clearly teaches the plurality of video source formats comprise a Dynamic Adaptive Streaming over HTTP (DASH) format, a Flash Video (flv) format, ([0022] Good) and an MPEG-4 (mp4) format. (Tables 1 and 2, [0147] Liang)

Consider claim 23, Liang combined with Inzerillo and Good clearly teaches the plurality of video source formats comprise a Dynamic Adaptive Streaming over HTTP (DASH) format, a Flash Video (flv) format, ([0022] Good) and an MPEG-4 (mp4) format. (Tables 1 and 2, [0147] Liang)


Allowable Subject Matter
Claims 15-17, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425